498 Pa. 32 (1982)
444 A.2d 653
Paul PETRAGLIA, Appellant,
v.
AMERICAN MOTORISTS INSURANCE COMPANY.
Supreme Court of Pennsylvania.
Argued September 15, 1981.
Decided April 30, 1982.
Richard D. Gilardi, Alfred S. Pelaez, Gilardi & Cooper, P.A., Pittsburgh, for appellant.
Charles Kirshner, Pittsburgh, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN and FLAHERTY, JJ.


*33 ORDER
PER CURIAM:
Order, 284 Pa.Super. 1, 424 A.2d 1360, Affirmed. See Schreiber v. Pennsylvania Lumberman's Mutual Insurance Co., 498 Pa. 21, 444 A.2d 647 (1982).
NIX, J., files a concurring opinion.
KAUFFMAN and WILKINSON, JJ., did not participate in the decision of this case.
NIX, Justice, concurring.
The record in this case does not present a situation warranting equitable intervention; see, e.g., Schreiber v. Pennsylvania Lumberman's Mutual Insurance Company, 498 Pa. 21, 26, 444 A.2d 647, 649 (1982) (Nix, J. dissenting). Therefore I concur in the result.